Citation Nr: 1037980	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  09-32 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to the one-time payment from the Filipino Veterans 
Equity Compensation Fund (FVEC).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

This appeal comes before the Board of Veterans' Appeals (Board) 
from a May 2009 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, the Republic of the 
Philippines.

During the course of the claim, the appellant has requested a 
personal hearing; however, she opted for an informal conference 
in February 2009 in lieu of a hearing. 

The appellant submitted additional evidence in August 2010, 
accompanied by a waiver of her right to have the evidence 
considered by the RO.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified that 
the appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas in the 
service of the Armed Forces of the United States.


CONCLUSION OF LAW

The criteria for obtaining a one-time payment from the FVEC are 
not met.  38 U.S.C.A. § 501(a) (West 2002 & West Supp. 2009); 
American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 
(enacted February 17, 2009); 38 C.F.R. § 3.203 (2010).


 



REASONS AND BASES FOR FINDING AND CONCLUSION

Under the recently enacted American Recovery and Reinvestment 
Act, a new one-time benefit is provided for certain Philippine 
veterans to be paid from the "Filipino Veterans Equity 
Compensation Fund." American Recovery and Reinvestment Act 
§ 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments 
for eligible persons will be either in the amount of $9,000 for 
non-United States citizens, or $15,000 for United States 
citizens.

For eligible persons who accept a payment from the FVEC, such 
payment "shall constitute a complete release of any claim against 
the United States by reason of [such] service . . . ."  However, 
nothing in the act "prohibit[s] a person from receiving any 
benefit (including health care, survivor, or burial benefits) 
which the person would have been eligible to receive based on 
laws in effect as of the day before the date of the enactment of 
this Act."

Section 1002 addresses Payments to Eligible Persons Who Served in 
the United States Armed Forces in the Far East during World War 
II.  Section 1002 (d) provides that an eligible person is any 
person who--(1) served--(A) before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the Armed 
Forces of the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in Chief, 
Southwest Pacific Area, or other competent authority in the Army 
of the United States; or (B) in the Philippine Scouts under 
section 14 of the Armed Forces Voluntary Recruitment Act of 1945 
(59 Stat. 538); and (2) was discharged or released from service 
described in paragraph (1) under conditions other than 
dishonorable.

In this case, the appellant contends that she served in the 
Women's Auxiliary Service (WAS).  An affidavit signed by two 
acquaintances attests to her statements to them regarding her 
involvement in the WAS.  However, the RO submitted her pertinent 
information to the National Personnel Records Center (NPRC) for 
verification.  The NPRC certified that the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the United 
States Armed Forces.  The RO also submitted an alternate name 
provided by the appellant, and the NPRC confirmed that she had no 
qualifying service.  

The appellant has asserted that her records were destroyed in a 
fire at the NPRC facility in St. Louis, Missouri, in 1973.  
However, the NPRC response did not indicate that her records may 
be fire related, but stated that she had no qualifying service.  

The appellant submitted a record of military service dated in 
January 1965, which shows that she was assigned to the WAS, and 
which contains marks in pre-printed boxes indicating service as a 
USAFFE guerilla, and a recognized guerilla.  However, this 
document does not satisfy the requirements of 38 C.F.R. § 3.203 
as acceptable proof of service, as it is not an official document 
of the appropriate United States service department or NPRC.  

As such, it may not be accepted by the Board as verification of 
service for the purpose of determining eligibility for VA 
benefits, including the one-time payment from the FVEC.

The appellant also submitted documents stating that she was 
authorized to ride on military vehicles, and was allowed in the 
"White Collar Area."  She also submitted documents clearly 
pertaining to another individual.  These do not establish or even 
suggest that she had qualifying service.  

The appellant did not submit a DD Form 214, a Certification of 
Release or Discharge from Active Duty, or an original Certificate 
of Discharge in accordance with 38 C.F.R. § 3.203(a)(1).  The 
NPRC has certified that she had no qualifying service.  This 
verification is binding on VA such that VA has no authority to 
change or amend the finding.  Duro v. Derwinski, 2 Vet App. 530, 
532 (1992).  

The proper course for any claimant, who believes there is a 
reason to dispute the report of the service department or the 
content of military records is to pursue such disagreement with 
the service department.  See Sarmiento v. Brown, 7 Vet. App. 80, 
85 (1994).  

Based upon the record in this case, the appellant had no 
qualifying service.  She therefore does meet the basic 
eligibility criteria for establishing entitlement to the one-time 
payment from the FVEC.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009)) redefined VA's duty to assist claimants in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

In some cases, however, the VCAA need not be considered because 
the issue presented is solely one of statutory interpretation 
and/or the claim is barred as a matter of law.  See Smith v. 
Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also 
38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or 
discontinue assistance with regard to a claim requesting a 
benefit to which the claimant is not entitled as a matter of 
law).  

This is such a case.  As discussed below, resolution of the claim 
is wholly dependent on interpretation of the applicable laws and 
regulations pertaining to basic eligibility for VA benefits and 
qualifying service under the FVEC.  The VCAA is therefore 
inapplicable and need not be considered in this case.  See Mason 
v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 5-2004 (June 
23, 2004).




ORDER

Basic eligibility for a one-time payment from the FVEC is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


